                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

ALMA SURLES, et al.,                           :
                                               :
       Plaintiffs,                             :
                                               :
vs.                                            :      CIV. ACT. NO. 1:18-cv-192-TFM-MU
                                               :
ALLEN DARNELL SCOTT, JR., et al.,              :
                                               :
       Defendants.                             :

                                              ORDER

       Pending before the court is the parties’ Joint Stipulation of Dismissal. Doc. 40, filed

October 4, 2019. The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the action

without an order of the court “by filing a notice of dismissal before the opposing party serves either

an answer or a motion for summary judgment” or “a stipulation signed by all parties who have

appeared.” FED. R. CIV. P. 41(a)(1)(A). The joint stipulation is signed by both sides. 1 Doc. 40.

Consequently, by operation of Fed. R. Civ. P. 41, this action has been dismissed in accordance

with the joint notice. Therefore, this case is dismissed with prejudice with each party to bear their

own attorneys’ fees and costs.

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this the 4th day of October 2019.

                                               /s/ Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE

1
 The Court notes the Joint Stipulation of Dismissal is signed by counsel for Plaintiffs on behalf of
Alma Surles and K.S. Doc. 40 at 2. Andrea Surles was identified in the Complaint as K.S.’s
mother and next friend on whose behalf Andrea Surles brought the Complaint. Doc. 2-1.
However, on the date of this Order, counsel for Plaintiffs informed the Court K.S. has reached the
age of majority. Therefore, a pro ami hearing will not be required, and Andrea Surles is no longer
a party to this matter.

                                             Page 1 of 1
